Davis, J.
By chapter 503 of the special laws of 1856, certain “ territory, with the inhabitants thereon,” was set off from the town of Strong and annexed to the town of New Vineyard. At the time of the passage of this act, March 28, 1856,. Jacob Welch and his family were paupers residing in the town of Wilton, where they fell into distress, — but having a legal settlement in the town of Strong. Up to that time the expense of their support was paid by the inhabitants of Strong. But their settlement in that town was acquired by a residence on that portion of the territory set *317off and annexed to New Vineyard; and it is contended that from that time the latter town is chargeable for their support.
By the general statute relative to the support of paupers, the annexation to one town of a. part of the territory of another, transfers the settlement of no persons except those who “actually dwell and have their homes” on such territory at the time. R. S., chap. 32, sec. 1; Starks v. New Sharon, 39 Maine R., 368. But it is competent for the Legislature, in annexing a portion of one town to another, to provide that persons having a legal settlement therein, but absent or residing elsewhere at the time, shall thereafter-wards have their settlement in the town to which such part is annexed. This was done in the case before us. Section third of the act annexing a portion of Strong to New Vineyard provides “ that all paupers now supported by said town of Strong, or which may hereafter become chargeable to the town of Strong, by reason of a settlement gained or derived in the territory set off, shall hereafter be supported by and chargeable to said town of New Vineyard.”
Jacob Welch and his family were at that time “paupers supported by the town of Strong; ” and they had a “ settle^ mont gained in the territory set off.” The town of New Vineyard was, therefore, from that time, liable for their support. According to the agreement of the parties,, judgment must be entered for the plaintiffs for the sum of thirty-two dollars and sixty-eight cents.